Case 1:20-cv-20439-FAM Document 1-2 Entered on FLSD Docket 01/31/2020 Page 1 of 38
Case 1:20-cv-20439-FAM Document 1-2 Entered on FLSD Docket 01/31/2020 Page 2 of 38
Case 1:20-cv-20439-FAM Document 1-2 Entered on FLSD Docket 01/31/2020 Page 3 of 38
Case 1:20-cv-20439-FAM Document 1-2 Entered on FLSD Docket 01/31/2020 Page 4 of 38
Case 1:20-cv-20439-FAM Document 1-2 Entered on FLSD Docket 01/31/2020 Page 5 of 38
Case 1:20-cv-20439-FAM Document 1-2 Entered on FLSD Docket 01/31/2020 Page 6 of 38
Case 1:20-cv-20439-FAM Document 1-2 Entered on FLSD Docket 01/31/2020 Page 7 of 38
Case 1:20-cv-20439-FAM Document 1-2 Entered on FLSD Docket 01/31/2020 Page 8 of 38
Case 1:20-cv-20439-FAM Document 1-2 Entered on FLSD Docket 01/31/2020 Page 9 of 38
Case 1:20-cv-20439-FAM Document 1-2 Entered on FLSD Docket 01/31/2020 Page 10 of 38
Case 1:20-cv-20439-FAM Document 1-2 Entered on FLSD Docket 01/31/2020 Page 11 of 38
Case 1:20-cv-20439-FAM Document 1-2 Entered on FLSD Docket 01/31/2020 Page 12 of 38
Case 1:20-cv-20439-FAM Document 1-2 Entered on FLSD Docket 01/31/2020 Page 13 of 38
Case 1:20-cv-20439-FAM Document 1-2 Entered on FLSD Docket 01/31/2020 Page 14 of 38
Case 1:20-cv-20439-FAM Document 1-2 Entered on FLSD Docket 01/31/2020 Page 15 of 38
Case 1:20-cv-20439-FAM Document 1-2 Entered on FLSD Docket 01/31/2020 Page 16 of 38
Case 1:20-cv-20439-FAM Document 1-2 Entered on FLSD Docket 01/31/2020 Page 17 of 38
Case 1:20-cv-20439-FAM Document 1-2 Entered on FLSD Docket 01/31/2020 Page 18 of 38
Case 1:20-cv-20439-FAM Document 1-2 Entered on FLSD Docket 01/31/2020 Page 19 of 38
Case 1:20-cv-20439-FAM Document 1-2 Entered on FLSD Docket 01/31/2020 Page 20 of 38
Case 1:20-cv-20439-FAM Document 1-2 Entered on FLSD Docket 01/31/2020 Page 21 of 38
Case 1:20-cv-20439-FAM Document 1-2 Entered on FLSD Docket 01/31/2020 Page 22 of 38
Case 1:20-cv-20439-FAM Document 1-2 Entered on FLSD Docket 01/31/2020 Page 23 of 38
FilingCase 1:20-cv-20439-FAM Document 1-2 Entered on FLSD Docket 01/31/2020 Page 24 of 38
       # 101348610  E-Filed 01/08/2020 04:49:49 PM


                                                             IN THE CIRCUIT COURT OF THE
                                                             11TH JUDICIAL CIRCUIT IN AND FOR
                                                             MIAMI-DADE COUNTY, FLORIDA

                                                             CASE NO.: 19-031296-CA-21

        BALBINA CACERES MARTIN, individually,
        and as Personal Representative of the Estate
        of ARTURO MARTIN, deceased,

               Plaintiff,

        vs.

        SALSON LOGISTICS, INC. and
        CEDRICK SAMUEL WILSON,

              Defendants.
        _______________________________________/

                     NOTICE OF APPEARANCE AND NOTICE OF DESIGNATION
                     SECONDARY E-MAIL ADDRESSES IN COMPLIANCE WITH
                           NEW MANDATORY E-MAIL SERVICE RULE

               PLEASE BE ADVISED that Gary F. Baumann, Esq. and Michael J. Pedowitz, Esq. from

        the Law Offices of Baumann, Gant & Keeley, P.A., 1401 East Broward Boulevard, Suite 200, Fort

        Lauderdale, FL 33301, hereby files this Notice of Appearance on behalf of Defendant, SALSON

        LOGISTICS, INC. Please add the undersigned to your service list.

               PLEASE BE FURTHER ADVISED, that the Defendant, SALSON LOGISTICS, INC., by

        and through undersigned counsel, and in accordance with Florida Rule of Civil Procedure 1.080

        (as amended effective September 1, 2012) and new Florida Rule Judicial Administration 2.516 (as

        enacted effective September 1, 2012), hereby designates undersigned counsel’s primary and

        secondary electronic mail addresses in the above styled cause and respectfully requests that copies

        of all orders, process, pleadings, and other documents filed or served in this matter be served at

        the primary and secondary e-mail addresses listed below, with such service e-mail complying with




        CASE NO.: 19-031296-CA-21
Case 1:20-cv-20439-FAM Document 1-2 Entered on FLSD Docket 01/31/2020 Page 25 of 38




   Rule 2.516(b)(1)(E). Service of hard copies is to be made in addition to e-mail service required

   by new Rule 2.516(b)(1)(A).

                                Primary: gbaumann@baumannlegal.com
                                    mpedowitz@baumannlegal.com
                                Secondary: dcaleca@baumannlegal.com
                                         ekravets@baumannlegal.com

                                    CERTIFICATE OF SERVICE

                  WE HEREBY CERTIFY a true and correct copy of the foregoing was served via

   electronic mail pursuant to Florida Rule of Judicial Administration 2.516 using Florida Court’s E-

   Filing Portal to counsel of record listed for this case on January 8, 2020.

                                                 BAUMANN, GANT & KEELEY, P.A.
                                                 Attorneys for Defendant,
                                                 SALSON LOGISTICS, INC.
                                                 1401 East Broward Boulevard, Suite 200
                                                 Fort Lauderdale, FL 33301
                                                 Phone: (954) 440-4611
                                                 Fax: (954) 440-4613

                                                 /s/ Michael Pedowitz
                                                 Gary F. Baumann, Esq.
                                                 FL Bar No.: 089052
                                                 gbaumann@baumannlegal.com
                                                 Michael J. Pedowitz, Esq.
                                                 FL Bar No.: 1002540
                                                 mpedowitz@baumannlegal.com




   CASE NO.: 19-031296-CA-21
FilingCase 1:20-cv-20439-FAM Document 1-2 Entered on FLSD Docket 01/31/2020 Page 26 of 38
       # 101348610  E-Filed 01/08/2020 04:49:49 PM


                                                            IN THE CIRCUIT COURT OF THE
                                                            11TH JUDICIAL CIRCUIT IN AND FOR
                                                            MIAMI-DADE COUNTY, FLORIDA

                                                            CASE NO.: 19-031296-CA-21

        BALBINA CACERES MARTIN, individually,
        and as Personal Representative of the Estate
        of ARTURO MARTIN, deceased,

               Plaintiff,

        vs.

        SALSON LOGISTICS, INC. and
        CEDRICK SAMUEL WILSON,

              Defendants.
        _______________________________________/

              DEFENDANT, SALSON LOGISTICS, INC.’S MOTION TO QUASH SERVICE

               COMES NOW, the Defendant, SALSON LOGISTICS, INC. (“Salson Logistics”), by and

        through the undersigned counsel, and pursuant to Rule 1.140(b)(4) and (5), Fla. R. Civ. P. hereby

        moves this honorable court for the entry of an order quashing purported service of process upon

        Defendant, SALSON LOGISTICS, INC., and as grounds states as follows:

               1.      On or about November 25, 2019, Salson Logistics was served with the Complaint

        filed by Plaintiff, Balbina Caceres Martin, individually, and as Personal Representative of the

        Estate of Arturo Martin, deceased (“Plaintiff”) in this action. A true and correct copy of the

        Summons and Complaint is attached as Exhibit “A.”

               2.      The requirements for service of process are quite basic. Fla. Stat. § 48.031(1)(a)

        provides:

               Service of original process is made by delivering a copy of it to the person to be
               served with a copy of the complaint, petition, or other initial pleading or paper or
               by leaving the copies at his or her usual place of abode with any person residing
               therein who is 15 years of age or older and informing the person of their contents



        CASE NO.: 19-031296-CA-21
Case 1:20-cv-20439-FAM Document 1-2 Entered on FLSD Docket 01/31/2020 Page 27 of 38




          3.      Both the Summons and the Complaint name “Salson Logistics, Inc.” as a defendant.

   However, Salson Logistics, Inc. is a foreign corporation and Plaintiff had the summons issued to

   the registered agent of an inactive Florida corporation, “Salson Logistics of Florida, Inc.” See

   Exhibit “A.”

          4.      Salson Logistics is a separate foreign entity that has a different principal place of

   business and different registered agents.

          5.      In this case, Plaintiff did not effectuate service on the Registered Agent identified

   on the Summons that was issued by the Court, but instead had the summons and complaint served

   at its business address located in Newark, New Jersey.

          6.      Rather than serve someone other than the registered agent listed on the summons,

   Plaintiff was to file an alias summons, which was not done in this case.

          7.      When a misnomer misleads who is to be served, the misnomer is significant and

   renders the service improper. Mcgee v. Cook, No. 8:09-cv-2543-T-27TGW, (M.D. Fla. 2011); see

   also Rajbhandari v. US Bank, No: 13-81218-CIV, (S.D. Fla. 2014) (granting a motion to quash

   service where the summons was issued to “Law Offices of Gary I. Gassel, P.A.” but was served to

   “Law Offices of Gary Gassel, P.A.,” citing confusion).

          8.      Once a defect in the return of service is shown, the burden of demonstrating regular

   service is on the party seeking to invoke the court’s jurisdiction. Bennett v. Christiana Bank &

   Trust Co., 50 So. 3d 43 (Fla. 3d DCA 2010). On the facts at bar, this is a burden that Plaintiff

   cannot meet. Salson Logistics was not properly identified as a foreign corporation and the

   summons was issued to a Register Agent of an inactive Florida corporation. As such, service must

   be quashed.




   CASE NO.: 19-031296-CA-21
Case 1:20-cv-20439-FAM Document 1-2 Entered on FLSD Docket 01/31/2020 Page 28 of 38




          9.      Plaintiff has named the wrong entity in its Complaint. Because of this misnomer,

   service is improper, and service should be quashed.

          WHEREFORE, Defendant, SALSON LOGISTICS, INC. requests that this Court quash

   the Summons and service of process of Plaintiff’s Complaint, and grant such other and further

   relief as this Court deems just and proper.

                                    CERTIFICATE OF SERVICE

          WE HEREBY CERTIFY a true and correct copy of the foregoing was served via electronic

   mail pursuant to Florida Rule of Judicial Administration 2.516 using Florida Court’s E-Filing

   Portal to all counsel of record on January 8, 2020.

                                                 BAUMANN, GANT & KEELEY, P.A.
                                                 Attorneys for Defendant,
                                                 SALSON LOGISTICS, INC.
                                                 1401 East Broward Boulevard, Suite 200
                                                 Fort Lauderdale, FL 33301
                                                 Phone: (954) 440-4611
                                                 Fax: (954) 440-4613

                                                 /s/ Michael J. Pedowitz
                                                 Gary F. Baumann, Esq.
                                                 FL Bar No.: 089052
                                                 gbaumann@baumannlegal.com
                                                 Michael J. Pedowitz, Esq.
                                                 FL Bar No.: 1002540
                                                 mpedowitz@baumannlegal.com




   CASE NO.: 19-031296-CA-21
Case 1:20-cv-20439-FAM Document 1-2 Entered on FLSD Docket 01/31/2020 Page 29 of 38




                             EXHIBIT “A”
Case 1:20-cv-20439-FAM Document 1-2 Entered on FLSD Docket 01/31/2020 Page 30 of 38
FilingCase 1:20-cv-20439-FAM Document 1-2 Entered on FLSD Docket 01/31/2020 Page 31 of 38
       # 101378711  E-Filed 01/09/2020 11:12:17 AM


        IN THE CIRCUIT COURT OF THE
        11TH JUDICIAL CIRCUIT IN AND
        FOR MIAMI-DADE COUNTY, FLORIDA

        GENERAL JURISDICTION DIVISION

        CASE NO.: 19-031296 CA 21



        BALBINA CACERES MARTIN, individually,
        and as Personal Representative of the Estate
        of ARTURO MARTIN, deceased,

                    Plaintiff,

        vs.

        SALSON LOGISTICS, INC. and
        CEDRICK SAMUEL WILSON,

                    Defendant.
                                       /

                                           NOTICE OF HEARING
                                           MOTION CALENDAR

                    PLEASE BE ADVISED that the above-styled cause will come to be heard on

        Defendant, Salson Logistics, Inc.'s Motion to Quash Service before the Honorable DAVID

        C. MILLER, Judge of the above styled Court on January 23, 2020 at 8:00 a.m. in chambers

        at the Miami-Dade County Courthouse, 73 West Flagler Street, Miami, Florida 33130 or as

        soon thereafter as Counsel can be heard.

                    I HEREBY CERTIFY that a true and correct copy of the above and foregoing was

        emailed this 9th day of January 2020 to: Gary F. Baumann, Esquire and Michael Pedowitz,

        Esquire, Baumann, Gant & Keeley, P.A., 1401 East Broward Boulevard, Suite 200, Fort

        Lauderdale, Florida      33301, 954-440-4611 (Email: gbaumann@baumannlegal.com;
Case 1:20-cv-20439-FAM Document 1-2 Entered on FLSD Docket 01/31/2020 Page 32 of 38




   mpedowitz@baumannlegal.com;                          dcaleca@baumannlegal.com;

   ekravets@baumannlegal.com).

                 I HEREBY CERTIFY that a good faith effort to resolve these matters has been

   made prior to the filing of this Notice of Hearing or will be made prior to the date of the hearing

   and that the issues before the Court may be heard and resolved by the Court within five (5)

   minutes.

                                               LAW OFFICE OF WILLIAM C. RUGGIERO
                                               Attorneys for Plaintiff
                                               Museum Plaza, Suite 703
                                               200 South Andrews Avenue
                                               Fort Lauderdale, Florida 33301
                                               Phone: (954) 462-2300
                                               Email: Ruggiero@wcrlaw.com

                                               BY:    /s/William C. Ruggiero
                                                      WILLIAM C. RUGGIERO
                                                      Florida Bar No. 878499
   WCR:frt
Case 1:20-cv-20439-FAM Document 1-2 Entered on FLSD Docket 01/31/2020 Page 33 of 38
Case 1:20-cv-20439-FAM Document 1-2 Entered on FLSD Docket 01/31/2020 Page 34 of 38
     Case 1:20-cv-20439-FAM Document 1-2 Entered on FLSD Docket 01/31/2020 Page 35 of 38




lerk's Home (http://www.miami-dadeclerk.com/home.asp)
nline Services (http://www.miami-dadeclerk.com/online_services.asp)
bout Us (http://www.miami-dadeclerk.com/about.asp)
ontact Us (http://www.miami-dadeclerk.com/contact.asp)
y Account (/PremierServices/accountmanager.aspx)




          Miami-Dade County Civil, Family and Probate Courts Online
                                   System


       Back to Results




     Not all search results will be displayed on-line. For example, the following case types (Sealed, Juvenile, Adoption and
     Mental Health Cases) may or may not be in existence and may or may not be viewable by the public pursuant to Florida
     Supreme           Court      Mandate          and       the       corresponding       Access       Security       Matrix.
     (https://www.floridasupremecourt.org/content/download/241418/2133339/AOSC18-16.pdf)




    BALBINA CACERES MARTIN ET AL VS SALSON LOGISTICS, INC. ET AL
    Local Case Number: 2019-031296-CA-01
    Filing Date: 10/21/2019
    State Case Number: 132019CA031296000001
    Case Type: Auto Negligence
    Consolidated Case No.: N/A
    Judicial Section: CA21
    Case Status: OPEN



      Parties                                                                                          Number of Parties: 5   −

      Export to

     Party                                                                                                    Other
     Description      Party Name                                      Attorney Information                    Attorney(s)

     Plaintiff        MARTIN, BALBINA CACERES                         B#: (Bar Number)878499
                                                                      N: (Attorney Name)William Ruggiero
Case 1:20-cv-20439-FAM Document 1-2 Entered on FLSD Docket 01/31/2020 Page 36 of 38
Party                                                                                                         Other
Description          Party Name                                     Attorney Information                      Attorney(s)

Defendant            SALSON LOGISTICS, INC.                         B#: (Bar Number)1002540
                                                                    N: (Attorney Name)Pedowitz, Michael
                                                                    Joseph

Plaintiff            MARTIN (PR OF THE ESTATE OF), BALBINA
                     CACERES

Defendant            Wilson, Cedrick Samuel

Plaintiff AKA        MARTIN (DECEASED), ARTURO




 Hearing Details                                                                                       Number of Hearing: 1   +


 Dockets                                                                                           Dockets Retrieved: 23      −

 Export to

                                               Docket       Event
            Number    Date         Book/Page   Entry        Type       Comments


           19        01/23/2020               Order:       Event      DENYING DEFENDANT'S MOTION TO QUASH
                                                                       SERVICE

                      01/23/2020               Motion       Hearing    DEFENDANT, SALSON LOGISTICS, INC.'S MOTION
                                               Calendar                TO QUASH SERVICE

            18        01/10/2020               Receipt:     Event      RECEIPT#:3550170 AMT PAID:$10.00
                                                                       NAME:WILLIAM RUGGIERO 200 S ANDREWS AVE
                                                                       # 703 FORT LAUDERDALE FL 33301-1864
                                                                       COMMENT: ALLOCATION CODE QUANTITY UNIT
                                                                       AMOUNT 3139-SUMMONS ISSUE FEE 1 $10.00
                                                                       $10.00 TENDER TYPE:E-FILING ACH TENDER
                                                                       AMT:

                      01/09/2020               20 Day       Service
                                               Summons
                                               Issued

           17        01/09/2020               ESummons     Event      Parties: Wilson Cedrick Samuel
                                               20 Day
                                               Issued

           16        01/09/2020               Notice of    Event      1/23/2020
                                               Hearing-

           13        01/09/2020               (M) 20 Day   Event
                                               (P)
                                               Summons
                                               (Sub)
                                               Received
Case 1:20-cv-20439-FAM Document 1-2 Entered on FLSD Docket 01/31/2020 Page 37 of 38
                                       Docket          Event
     Number   Date         Book/Page   Entry           Type      Comments


    15       01/08/2020               Motion to       Event
                                       Quash

    14       01/08/2020               Notice of       Event     Parties: Pedowitz Michael Joseph; SALSON
                                       Appearance                LOGISTICS INC.

    12       01/06/2020               Affidavit of:   Event     RETURN OF NON-SERVICE WITHOUT SUM-MONS.

     11       12/04/2019               Receipt:        Event     RECEIPT#:3510188 AMT PAID:$10.00
                                                                 NAME:WILLIAM RUGGIERO 200 S ANDREWS AVE
                                                                 # 703 FORT LAUDERDALE FL 33301-1864
                                                                 COMMENT: ALLOCATION CODE QUANTITY UNIT
                                                                 AMOUNT 3139-SUMMONS ISSUE FEE 1 $10.00
                                                                 $10.00 TENDER TYPE:E-FILING ACH TENDER
                                                                 AMT:

              12/03/2019               20 Day          Service
                                       Summons
                                       Issued

    10       12/03/2019               ESummons        Event     Parties: Wilson Cedrick Samuel
                                       20 Day
                                       Issued

    9        12/02/2019               (M) 20 Day      Event
                                       (P)
                                       Summons
                                       (Sub)
                                       Received

    8        11/27/2019               Amended         Event
                                       Complaint

    7        11/21/2019               Amended         Event
                                       Complaint

              10/29/2019               20 Day          Service
                                       Summons
                                       Issued

    6        10/29/2019               ESummons        Event     Parties: SALSON LOGISTICS INC.
                                       20 Day
                                       Issued

     5        10/29/2019               Receipt:        Event     RECEIPT#:3570123 AMT PAID:$10.00
                                                                 NAME:WILLIAM RUGGIERO 200 S ANDREWS AVE
                                                                 # 703 FORT LAUDERDALE FL 33301-1864
                                                                 COMMENT: ALLOCATION CODE QUANTITY UNIT
                                                                 AMOUNT 3139-SUMMONS ISSUE FEE 1 $10.00
                                                                 $10.00 TENDER TYPE:E-FILING ACH TENDER
                                                                 AMT:
  Case 1:20-cv-20439-FAM Document 1-2 Entered on FLSD Docket 01/31/2020 Page 38 of 38
                                                       Docket           Event
            Number      Date           Book/Page       Entry            Type        Comments

            3           10/24/2019                     Receipt:         Event       RECEIPT#:3540410 AMT PAID:$401.00
                                                                                    NAME:WILLIAM RUGGIERO 200 S ANDREWS AVE
                                                                                    # 703 FORT LAUDERDALE FL 33301-1864
                                                                                    COMMENT: ALLOCATION CODE QUANTITY UNIT
                                                                                    AMOUNT 3100-CIRCUIT FILING FEE 1 $401.00
                                                                                    $401.00 TENDER TYPE:E-FILING ACH TENDER AM

           4           10/23/2019                     (M) 20 Day       Event
                                                       (C)
                                                       Summons
                                                       (Sub)
                                                       Received

           2           10/21/2019                     Complaint        Event


           1           10/21/2019                     Civil Cover      Event




    Back to Results



Please be advised:

The Miami-Dade Clerk’s Office makes every effort to ensure the accuracy of the following information; however it makes no warranties
or representations whatsoever regarding the completeness, accuracy, or timeliness of such information and data. Information on this
website has been posted with the intent that it be readily available for personal and public non-commercial (educational) use and to
provide the public with direct online access to information in the Miami-Dade Clerk’s Office information systems. Other than making
limited copies of this website's content, you may not reproduce, retransmit, redistribute, upload or post any part of this website,
including the contents thereof, in any form or by any means, or store it in any information storage and retrieval system, without prior
written permission from the Miami-Dade Clerk’s Office. This website does not provide legal advice of any kind. If you require legal
advice, please consult a qualified attorney of your choosing.

Service through the Clerk’s electronic access is not the official record of the Clerk. In order to assure the accuracy of the data or
information, the Clerk’s Office should be consulted regarding the Official Court Record.

If you are interested in obtaining permission to reproduce, retransmit or store any part of this website beyond that which you may use
for personal use, as defined above, visit our Web API Services (https://www2.miami-dadeclerk.com/Developers). To review the
complete Miami-Dade County Disclaimer, follow this Link. (https://www8.miamidade.gov/global/disclaimer/disclaimer.page)

                                     Email (https://miamidadecounty.co1.qualtrics.com/SE/?SID=SV_bDvccbiqJBvQ2LH) |
                        Login (/PremierServices/login.aspx?ReturnUrl=https://www2.miami-dadeclerk.com/ocs/Search.aspx)
                                                              Clerk's Home (http://www.miami-dadeclerk.com/home.asp) |
                             Privacy Statement (https://www8.miamidade.gov/global/disclaimer/privacy-and-security.page) |
                                              Disclaimer (https://www8.miamidade.gov/global/disclaimer/disclaimer.page) | (http://www.miamidade.gov)
         Contact Us (http://www.miami-dadeclerk.com/contact.asp) | About Us (http://www.miami-dadeclerk.com/about.asp)
                                                                      2015 Clerk of the Courts. All Rights reserved.
